862 A.2d 991 (2004)
384 Md. 154
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner
v.
Bonar Mayo ROBERTSON, Respondent.
Misc. AG No. 27, September Term, 2004.
Court of Appeals of Maryland.
December 7, 2004.

ORDER
The parties herein have jointly petitioned this Court to reprimand the respondent, Bonar Mayo Robertson, pursuant to Maryland Rule 16-772(b). Upon review of said Joint Petition and for reasons set forth therein, it is this 7th day of December, 2004,
ORDERED, by the Court of Appeals of Maryland, that the respondent, Bonar Mayo Robertson, be and he is hereby, reprimanded for misconduct in violation of Maryland Rules of Professional Conduct 1.4, 1.5, and 8.4(d).